16 So.3d 229 (2009)
Rodana ROBINSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-1845.
District Court of Appeal of Florida, First District.
August 14, 2009.
Nancy A. Daniels, Public Defender, and M.J. Lord, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Christine A. Guard, Assistant Attorney General, Tallahassee, for Appellee.
*230 PER CURIAM.
Appellant challenges her conviction and sentence for armed burglary. We find no error as to the conviction but determine that there was insufficient evidence that appellant was in possession of a firearm during the burglary to support imposition of the mandatory minimum sentence under section 775.087, Florida Statutes (2007). See Bolden v. State, 4 So.3d 788 (Fla. 1st DCA 2009). Accordingly, we affirm the judgment but reverse the imposition of the mandatory minimum sentence and remand to the trial court for resentencing.
AFFIRMED in part; REVERSED in part; and REMANDED with instructions.
HAWKES, C.J., LEWIS and THOMAS, JJ., concur.